UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 12-7564


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

GERALD H. HOLAS, JR.,

                Defendant - Appellant.



Appeal from the United States District Court for the Western
District of North Carolina, at Charlotte.     Robert J. Conrad,
Jr., Chief District Judge. (3:08-cr-00157-RJC-1)


Submitted:   January 10, 2013             Decided:   January 14, 2013


Before SHEDD, DUNCAN, and WYNN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Anthony Glen Scheer, RAWLS, SCHEER, FOSTER & MINGO, PLLC,
Charlotte, North Carolina, for Appellant.    Amy Elizabeth Ray,
Assistant United States Attorney, Asheville, North Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Gerald   H.   Holas,    Jr.    appeals   the   district    court’s

order granting in part Holas’ 18 U.S.C. § 3582 (2006) motion for

reduction of sentence.         We have reviewed the record and find no

reversible error.       Accordingly, we affirm for the reasons stated

by the district court.          United States v. Holas, No. 3:08-cr-

00157-RJC-1 (W.D.N.C. Sept. 4, 2012).             We deny Holas’ motion to

appoint counsel.        We dispense with oral argument because the

facts   and    legal   contentions     are    adequately     presented    in   the

materials     before   this   court    and    argument   would   not     aid   the

decisional process.

                                                                         AFFIRMED




                                        2